DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-25 and 51 in the reply filed on December 15, 2020 is acknowledged.
Claim Objections
	Claims 19 and 20 are objected to for the following reasons. Claim 20 should start on a separate line from claim 19 and should be spaced from claim 19 in compliance with the MPEP 37 CFR 1.52(b). 
Claim Rejections - 35 USC § 112
Claims 13-17 (and their respective dependent claims if any) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claims 13-17, applicant is claiming the claimed ophthalmic lens having a minimized center thickness variation relative to a comparative lens that is substantially similar. Throughout applicant’s specification, it is disclosed that the inclusion of the diffractive structure results in the minimized relative thickness. That specifically, it is the inclusion of the diffractive structure (and not the specific type of diffractive structure, specific structural components of the diffractive structure etc) that creates the minimized thickness variation. However, in the specification, page 14, line and a diffractive structure adjacent or within the optic zone. However, this is exactly the same structure as applicant’s claimed invention. Applicant has not disclosed that a specific structure and/or location of either the refractive portion or the diffractive portion of the claimed invention results in the reduced thickness. Instead it is disclosed that merely having the diffractive structure (in combination with the refractive structure) results in the reduced thickness variation. As such, it is not explained as to how the claimed ophthalmic lens results in reduced thickness as compared to any other ophthalmic lens having a refractive portion and having a diffractive portion either adjacent to or within the optic zone and, as such, the claim lacks enablement. The claims have been searched to the extent they could be understood. 
Claims 13-17 (and their respective dependent claims if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 13, the claimed “diffractive structure minimizes a variation between a center thickness of the optic zone of the ophthalmic lens and a center thickness of an optic zone of a comparative lens that is substantially similar to the ophthalmic lens…” is vague and indefinite. Specifically, applicant is claiming a minimized center thickness variation of the claimed ophthalmic lens as compared to that of a comparative lens. Inherently, any comparative lens whether hypothetical or If specific structure of the claimed lens is intended as a limitation i.e. specific thickness amounts of the edge and/or a specific thickness amounts of the optic zone etc then these need to be claimed with greater clarity and particularity. 
	With further respect to claim 13, the claimed “minimizes” when read in light of the specification is vague and indefinite. Specifically, the specification page 15, line 4, defines “minimizes” as “may be defined as…”. From the use of the wording “may be”, it is not clear if applicant is setting forth a special definition of the term “minimize” or not. If a special definition is intended, then this needs to be claimed with greater clarity and particularity, i.e. “As used herein the term minimize means…”. If not intended as a special definition, then applicant should take out the wording of “defined as”. Regardless, even as a special definition, the definition is vague and indefinite. Applicant is defining “minimize” as “limiting or constraining a desired configuration to satisfy a threshold variation from another configuration which is defined by other lens properties”. It is not clear what is meant by “from another configuration which is defined by other Again, if specific structure is intended by the claimed “minimize” then this structure of the ophthalmic lens should be claimed with particularity. 
	With further respect to claim 13, the claimed “substantially similar” when read in light of the specification is vague and indefinite. Specifically, the specification page 14, line 26, defines “substantially similar” as “may be defined as…”. From the use of the wording “may be”, it is not clear if applicant is setting forth a special definition of the term “substantially similar” or not. If a special definition is intended, then this needs to be claimed with greater clarity and particularity, i.e. “As used herein the term substantially similar means…”. If not intended as a special definition, then applicant should take out the wording of “defined as”. Regardless, even as a special definition, the definition is vague and indefinite. Applicant is defining “substantially similar” as “comprising or consisting essentially of the same base components of the subject lens”. It is not clear what is meant by “same base components”. What structure and/or refractive properties and/or diffractive properties if any are required to be essentially the same to have the “essentially same base components”. It is not clear if applicant is minimizing a threshold with respect to other properties of the inventive ophthalmic lens or with respect to the “comparative lens of another configuration”. Additionally, applicant is claiming “substantially similar” with respect to a “comparative lens”. As stated previously, inherently a comparative lens either exists or can inherently be created Again, if specific structure is intended by the claimed “minimize” then this structure of the ophthalmic lens should be claimed with particularity. 
	With respect to claims 14-17, the claimed “variation between the center thickness of the optic zone of the ophthalmic lens and the center thickness of the optic zone of the comparative lens” is vague and indefinite. Applicant is claiming specific amounts of reduced center thickness variation relative to a “comparative lens”. Again, inherently any hypothetical comparative lens either exists or could inherently be created by lens model or otherwise that has similar structure to that of the claimed invention with both a different optical power and a similar center thickness i.e. center thickness variations less than the specific amounts as claimed. As such, the limitations are inherently met by any prior art lens that has the refractive and diffractive structure. As such, the intended meaning of the structure of the claimed lens is vague and indefinite. If specific structure of the claimed lens is intended as limitations i.e. specific thickness amounts of the claimed inventive lens (and not comparative thickness amounts) then these should be claimed with greater clarity and particularity. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-25, 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddock et al publication number 2016/0313572.
	With respect to claim 13, Haddock discloses the limitations therein including the following: an ophthalmic lens (abstract, paragraph 0079, 0209, figs 5 and 15); a main body comprising an optic zone (fig 15, the shaded central inner portion of the lens labeled as “1” as per the figure below as the “optic zone”); a peripheral zone disposed adjacent the optic zone (fig 15, the unshaded outer peripheral portion of the lens labeled as “2” as per the figure below); the optic zone comprising a refractive structure (paragraph 0125, fig 15, the inner and/or outer surface(s) of the portion(s) of lens element “202” and/or “203” within the optic zone disclosed as having a refractive structure and labeled as “3” as per the figure below); the refractive structure having a first optical power (paragraph 0067 disclosing that the refractive structure provides a first amount of the near optical correction required by the user i.e. “a first optical power”); a diffractive structure disposed adjacent or within the optic zone (abstract, paragraphs 0123-0130, the diffractive portion of the lens labeled as “4” below); the diffractive structure exhibiting a second optical power (paragraph 0067 disclosing that 
	As an alternative means of rejecting claim 13, based upon its broadness, Haddock discloses that the outer or inner surfaces of lenses “202” and/or “203” can 
As a third alternative to reject claim 13, applicant is claiming a minimized center thickness variation of the claimed ophthalmic lens as compared to that of a comparative lens. Inherently any comparative lens whether hypothetical or otherwise either exists or could be created by lens model or otherwise that has similar structure to that of the claimed invention but with a slightly differing refractive power. For example, such a lens using a different refractive index for the refractive portion. Such a comparative optical lens would have a differing third optical power as compared to that of the lens of Haddock (based on the differing refractive index) but would have otherwise identical features and therefore would have the same center thickness as the lens disclosed in Haddock. As such, the limitation of “the diffractive structure minimizes a variation…” is 

    PNG
    media_image1.png
    593
    674
    media_image1.png
    Greyscale

	
With respect to claims 14-17, as described in the rejection above, the center thickness of the optic zone of the claimed lens will be identical to the center thickness of the optic zone of the comparative lens. As such, the variation in center thickness will be zero thereby being “less than 0.25mm”, “less than 0.20mm”, “less than 0.15mm”, “less than 0.10mm” as claimed. 
	With respect to claim 18, Haddock discloses the first optical power within the range as claimed (paragraph 0225 disclosing a 4 diopter base curve). Regardless, Haddock discloses that the refractive portion is being used to correct only a portion of the near correction required by the user (paragraph 0067) which will inherently be less than 10D and greater than -10D. 
	  With respect to claim 19, Haddock discloses the second optical power within the range as claimed (paragraph 0225). Regardless, Haddock discloses that the diffractive 
	With respect to claim 20, Haddock discloses the diffractive structure adjacent a periphery of the optic zone (fig 15, the diffractive structure is within the optic zone located adjacent its periphery). 
	With respect to claim 21, Haddock discloses the diffractive structure adjacent the peripheral zone (fig 15, the diffractive structure is within optic zone “1” as shown above which is adjacent to peripheral zone “2” as shown above).
With respect to claim 22, Haddock discloses the diffractive structure disposed about a circumference of the optic zone (fig 6A). 
With respect to claim 23, Haddock discloses the diffractive structure circumferentially disposed around at least a portion of the optic zone (fig 6A). 
With respect to claim 24, the location of the diffractive structure of Haddock will inherently not be arbitrarily determined and therefore will inherently be based on a predetermined radius from the center of the optic zone. 
	With respect to claim 25, Haddock discloses the diffractive structure comprising mechanical features to exhibit the diffraction (abstract, paragraphs 0005, 0062, 0123-0130, either the embodiments of figs 3-5, 15 or 28A-C).
	With respect to claim 51, Haddock discloses a method of making the ophthalmic lens (paragraphs 0080-0084, 0205, 0227).  
Claim(s) 13-17, 22-25, 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson publication number 2006/0116764 (Simpson’764).
With respect to claim 13, Simpson’764 discloses the limitations therein including the following: an ophthalmic lens (abstract); a main body comprising an optic zone (fig 2A, the central portion of the lens that includes both diffractive structures 44 and the refractive portion 45 as the “optic zone”); a peripheral zone disposed adjacent the optic zone (fig 2A, the extreme outermost portion of 45 as the claimed “peripheral zone”); the optic zone comprising a refractive structure (fig 2A, paragraphs 0017, 0050-0051, portion 45 as an aspherical refractive surface); the refractive structure having a first optical power (paragraphs 0017, 0050-0051, portion 45 as an aspherical refractive surface and therefore inherently has a “first optical power”); a diffractive structure disposed adjacent or within the optic zone (fig 2A, paragraph 0064, diffractive structures 42); the diffractive structure exhibiting a second optical power (paragraph 0042, providing both a near focus and a far focus and therefore either of which can be considered as the “second optical power); the diffractive structure minimizes a variation between a center thickness of the optic zone of the ophthalmic lens and a center thickness of a comparative lens that is substantially similar to the ophthalmic lens with the comparative lens exhibiting a refractive structure of a third optical power that is different from the first optical power (fig 2A, paragraphs 0051, 0064). Specifically, paragraphs 0051 and 0064 disclose that portion 45 of fig 2A has an aspherical refractive surface profile. Paragraph 0051 compares the lens of fig 2a with a “substantially identical lens” having the same configuration but with the portion 45 having a spherical surface profile. As such, the lens of Simpson’764 fig 2A is the claimed lens and the “substantially identical lens” can be considered as the “comparative lens”. Having a spherical surface profile, the comparative lens will 
As an alternative to reject claim 13, applicant is claiming a minimized center thickness variation of the claimed ophthalmic lens as compared to that of a comparative lens. Inherently, any comparative lens whether hypothetical or otherwise either exists or could be created by lens model or otherwise that has similar structure to that of the claimed invention but with a slightly differing refractive power. For example, such a lens using a different refractive index for the refractive portion. Such a comparative optical lens would have a differing third optical power as compared to that of the lens of Simpson’764 (based on the differing refractive index) but would have otherwise identical features and therefore would have the same center thickness as the lens disclosed in Simpson’764. As such, the limitation of “the diffractive structure minimizes a variation…” is inherently met by any prior art lens such as Simpson that has the refractive and diffractive structure as claimed.
With respect to claims 14-17, paragraph 0051 discloses the center thickness of the substantially identical lens i.e. the “comparative lens” as being the same as the center thickness of the lens of fig 2A. As such, the variation in center thickness will be 
With respect to claim 22, Simpson’764 discloses the diffractive structure disposed about a circumference of the optic zone (fig 1A). 
With respect to claim 23, Simpson’764 discloses the diffractive structure circumferentially disposed around at least a portion of the optic zone (fig 1A). 
With respect to claim 24, the location of the diffractive structure of Simpson’764 will inherently not be arbitrarily determined and therefore will inherently be based on a predetermined radius from the center of the optic zone. 
With respect to claim 25, Simpson’764 discloses the diffractive structure comprising mechanical features to exhibit the diffraction (fig 2A, abstract, paragraph 0064).
	With respect to claim 51, Simpson’764 discloses a method of making the ophthalmic lens (paragraphs 0021-0022, 0052, 0088-0089).  
Claim(s) 13-17, 20-25, 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Portney patent number 7,073,906 (Portney’906).
With respect to claim 13, Portney’906 discloses the limitations therein including the following: an ophthalmic lens (abstract); a main body portion comprising an optic zone (fig 2, column 7, line 66 to column 8, line 13, combined portions 110 and 120 as the optic zone); a peripheral zone disposed adjacent the optic zone (fig 2, the outer circumferential portion of the lens as the peripheral zone); the optic zone comprising a refractive structure (fig 2, column 7, line 66 to column 8, line 13, refractive portion 110); the refractive structure having a first optical power (fig 2, column 4, lines 47-57, column 
With respect to claims 14-17, any comparative lens whether hypothetical or otherwise either exists or could be created by lens model or otherwise that has similar structure to that of the claimed invention but with a slightly differing refractive power. For example, such a lens using a different refractive index for the refractive portion. Such a comparative optical lens would have a differing third optical power as compared to that of the lens of Portney’906 (based on the differing refractive index) but would have otherwise identical features and therefore would have the same center thickness as the lens disclosed in Portney’906.

With respect to claim 21, Portney’906 discloses the diffractive structure disposed adjacent the peripheral zone (fig 2, column 7, line 66 to column 8, line 13). 
With respect to claim 22, Portney’906 discloses the diffractive structure disposed about a circumference of the optic zone (fig 2, column 7, line 66 to column 8, line 13). 
With respect to claim 23, Portney’906 discloses the diffractive structure circumferentially disposed around at least a portion of the optic zone (fig 2, column 7, line 66 to column 8, line 13). 
With respect to claim 24, the location of the diffractive structure of Portney’906 will inherently not be arbitrarily determined and therefore will inherently be based on a predetermined radius from the center of the optic zone. 
With respect to claim 25, Portney’906 discloses the diffractive structure comprising mechanical features to exhibit the diffraction (column 7, line 66 to column 8, line 13).
	With respect to claim 51, Portney’906 discloses a method of making the ophthalmic lens (column 5, lines 21-39).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson’764.
With respect to claim 18, Simpson’764 does not specifically disclose the diopter amount of portion 45 i.e. of the “first optical power”. However, Simpson’764 teaches that the first optical power i.e. the refractive power of portion 45 can be a small amount of power to merely enhance the image contrast for distance vision correction (abstract). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the refractive power of portion 45 as within the range of 0 to 10D since Simpson’764 teaches that the first optical power i.e. the refractive power of portion 45 can be of a small amount of power for the purpose of merely enhancing the image contrast for distance vision correction. 
With respect to claim 19, Simpson’764 discloses that the second optical power i.e. the diffractive optical power can be used to provide the user’s far vision correction (abstract). The examiner takes Judicial Notice that it is well known in the art of ophthalmic lenses for such lenses to provide low amounts of diopter correction for far vision i.e. within the range of 0 to 10 diopters for the purpose of correcting a user’s far vision correction based on the amount of correction required by the user. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the second optical power of Simpson’764 as within the range of 0 to 10 diopters since it is well known in the art of ophthalmic lenses for such lenses to provide low amounts of diopter correction for far vision i.e. within the range of 0 to 10 diopters for the purpose of correcting a user’s far vision correction based on the amount of correction required by the user. 
s 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Portney’906.
With respect to claim 18, Portney’906 does not specifically disclose the diopter amount of the central refractive portion. However, Portney’906 discloses that the refractive portion can have a wide range of optical powers to provide at least a portion of the desired correction for the user (column 4, lines 47-57). Therefore, based on the large range claimed i.e. from -10D to +10D and based on what is disclosed in Portney’906, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the refractive power of Portney’906 as being within the claimed range since Portney’906 discloses that the refractive portion can have a wide range of optical powers to provide and since -10D to +10 D covers a large range of optical powers for the purpose of providing the optical correction required by a user. 
With respect to claim 19, Portney’906 discloses that the second optical power i.e. the diffractive optical power can be used to provide the user’s far vision correction (column 4, lines 47-57). The examiner takes Judicial Notice that it is well known in the art of ophthalmic lenses for such lenses to provide low amounts of diopter correction for far vision i.e. within the range of 0 to 10 diopters for the purpose of correcting a user’s far vision correction based on the amount of correction required by the user. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the second optical power of Portney’906 as within the range of 0 to 10 diopters since it is well known in the art of ophthalmic lenses for such lenses to provide low amounts of diopter correction for far vision i.e. within the range of 0 to 10 diopters 
Examiner’s Comments
	Simpson publication number 2010/0131060, Treushnikov et al publication number 2009/0240328, Portney publication number 2010/0066973, Isaacson et al patent number 5,152,788, and Taboury patent number 5,104,212 are being cited herein to show ophthalmic lenses and methods that would have also read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 16, 2021